Citation Nr: 0839652	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  00-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for disorders of the 
knees.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for residuals of a head 
and back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The appellant was a member of the Army National Guard/Reserve 
from February 4, 1967 to November 9, 1971 that included 
inactive duty for training (INACDUTRA), except for periods of 
active duty for training (ACDUTRA) from April 14 to August 
11, 1967, from July 13 to July 27, 1968, from August 8 to 
August 23, 1969, and from July 24 to August 8, 1970.

The issue of entitlement to service connection for residuals 
of a head and back injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's current disorders of the knees were not 
demonstrated during training duty, nor were they related to 
any incident of training duty.

2.  There is medical evidence of record which links the 
appellant's current generalized anxiety disorder to his 
active duty for training.


CONCLUSION OF LAW

1.  Disorders of the knees were not incurred in, or 
aggravated by, active or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  With resolution of reasonable doubt in the appellant's 
favor, a generalized anxiety disorder was incurred in, active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the appellant in January 2003, April 2004, and June 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


History

The appellant contends that his bilateral knee and 
psychiatric disorders are related to his training, 
specifically his INACDUTRA and ACDUTRA service.  

Service connection may be granted for disability resulting 
form disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The appellant was a member of the reserve from 1967 to 1971 
and did not have any active duty.  He did have active duty 
for training as set out above.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).


I.  Entitlement to service connection for a bilateral knee 
disorder.

The appellant contends that his disorders of the knees are 
related to a period of active duty for training in the summer 
of 1971.

Service medical records revealed complaints of knee pain 
during service.  Examinations dated February 1967, July 1967, 
and June 1968 noted normal lower extremities.  A June 1968 
report of medical history indicated complaints of a trick or 
locked knee but the reviewing examiner indicated no 
significant problems.  An undated report of medical history 
noted a history of a locked or trick knee with cartilage 
damage.  

A June 1971 re-evaluation examination indicated that the 
appellant had a history of complaints of knee pain for 
several years.  The examiner noted a December 1965 diagnosis 
of left knee derangement, and stated that the appellant had 
current episodes of locking and effusion.  A June 1971 
individual sick slip noted complaints of pain with long 
standing and noted a past history of knee locking but no 
recent trauma.  A diagnosis of chondromalacia of the left 
patella was provided and the examiner noted that there was no 
evidence of injury.  

A July 1971 orthopedic report indicated x-rays of the knees 
were within normal limits and provided a diagnosis of a 
probably torn left meniscus.  A September 1971 evaluation 
noted a four year history of knee problems beginning with a 
locked left knee four years ago.  One year ago, the appellant 
developed bilateral knee pain, swelling, and persistent 
"locking" sensations.  A September 1971 retention 
examination noted chondromalacia of the left patella for an 
excess of six months as well as noted that the appellant was 
not qualified for retention.  

The appellant submitted a statement in February 1999 stated 
that in the summer of 1971, his knee swelled up and he was 
put on bed rest at the barracks.  He stated he was diagnosed 
with torn cartilage and put on standby reserve until his 
discharge in 1973.  

An August 2000 QTC examination noted that the appellant 
reported that he noticed swelling in his knee while doing 
fieldwork in New York State in 1970.  The appellant 
complained of continued soreness in his knees.  The appellant 
reported locking of the right knee for several minutes but 
stated that he did not have a history of any falls.  Upon 
examination the left and right knees revealed no localized 
tenderness or noticeable swelling.  Range of motion for both 
knees was full.  The examiner provided a diagnosis of chronic 
bilateral knee sprains.

The appellant was afforded a VA examination in March 2005.  
The appellant stated he had a gradual progression of pain in 
both knees since discharge from service.  He stated that he 
was not currently receiving any orthopedic treatment for the 
knees but that a deceased orthopedic surgeon advised him that 
surgical intervention was not warranted for his knee 
problems.  Upon examination, the appellant complained of pain 
in both knees with limited mobility and a sense of tightness.  
He stated that his right knee occasionally locked and 
swelled.  The appellant also had full extension and flexion 
to 120 degrees bilaterally.  X-rays were unremarkable except 
for what appeared to be a bipartite patella of the right knee 
with very mild narrowing of the joint space and the medial 
compartment of both knees.  The examiner provided a diagnosis 
of mild sprain of the right and left knees.  He opined that 
it was less likely than not that the appellant's knee 
condition was caused or aggravated by his military service.  

While the appellant currently has a diagnosis of mild 
bilateral knee sprains, there is no objective evidence that 
his current knee disorder is related to his ACDUTRA or 
INACDUTRA service.  While there is evidence of treatment for 
a knee disorder during the appellant's service in the summer 
of 1971, there is no record that the appellant's knee 
disorder was caused by any injury during a period of ACDUTRA 
or INACDUTRA.  Moreover, the record is silent as to any 
complaints of or treatment for a knee disorder from 1973 to 
August 2000 when the QTC examiner diagnosed a chronic 
bilateral knee sprain - nearly 27 years after discharge from 
the reserves.  

Thus, since there is no evidence showing that the appellant 
had any injury causing a knee disorder during his INACDUTRA 
or ACDUTRA service with the Army National Guard, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for disorders of the knees.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


II.  Entitlement to service connection for a psychiatric 
disorder.

The appellant contends that he has a psychiatric disorder 
resulting from an incident in which he was tossed out of his 
bunk while sleeping during a period of ACDUTRA in the summer 
of 1970.  Specifically he stated that he was sleeping in his 
bunk when the lieutenant walked in, and was thrown from his 
bunk, causing him to hit his head and back.  He stated that 
the incident still haunted him, causing him to wake up tense 
and tight from sleep.  

Service medical records are silent as to any complaints of or 
treatment for any psychiatric condition or injury to the 
head.  Examinations dated February 1967, July 1967, June 
1968, and September 1971 noted a normal psychiatric state.

The appellant was afforded a QTC psychiatric evaluation in 
August 2000.  He reported that in the summer of 1970, while 
doing routine training for riot control, the appellant was 
found asleep during a routine inspection.  The visiting 
officer tossed him out of bed and the appellant reported 
feeling humiliated and subsequently scared.  He reported that 
during the remainder of his time in the National Guard, he 
was made fun of or humiliated based on this incident.  He 
began to have anxiety attacks, was fearful of falling asleep, 
and had nightmares.  The examiner provided a diagnosis of 
general anxiety disorder and provided a Global Assessment of 
Functioning (GAF) score of 40.

The appellant was afforded a VA examination in March 2005.  
The appellant reported the same incident in which he was 
tossed out of his bunk while sleeping, which caused him to 
suffer symptoms of anxiety, guilt and humiliation.  The 
examiner reported that the appellant's mood was one of anger 
and irritability.  The examiner provided a diagnosis of 
generalized anxiety disorder with panic attacks and opined 
that it was more likely than not that the appellant's current 
psychiatric condition was related to the event that occurred 
on active duty.  A GAF of 55 was provided.

The appellant contends that the incident in the summer of 
1970 in which he was thrown out of his bunk by a lieutenant 
during a routine inspection, resulted in his current anxiety 
disorder.  While service medical records are silent to any 
treatment of any psychiatric disorder during his ACDUTRA and 
INACDUTRA service, records do show that the appellant had a 
period of ACDUTRA from July to August 1970.  The appellant, 
in his statements as well as during his QTC and VA 
examinations reported symptoms of anxiety, fear, and guilt 
resulting from that incident.  More importantly, the March 
2005 VA examiner specifically stated that based on the 
appellant's history and review of the claims file, that the 
appellant's current generalized anxiety disorder was more 
likely than not related to the incident described during his 
active service.  

Thus, the Board finds that there is probative evidence of a 
diagnosis of generalized anxiety disorder related to a 
disease or injury incurred during a period of ACDUTRA while 
the appellant was service with the National Guard.  
Therefore, the evidence supports a finding of service 
connection for generalized anxiety disorder.

ORDER

Service connection for disorders of the knees is denied.

Service connection for generalized anxiety disorder is 
granted.


REMAND

In June 2006, the Board remanded the claim of entitlement to 
service connection for residuals of a head and back injury 
for further development.  This development included obtaining 
an addendum to the March 2005 VA examination or scheduling 
the appellant for a new VA examination regarding the 
appellant's claimed head injury.  The examiner was asked to 
provide opinions regarding whether the appellant had a 
current residual of a head injury, the approximate date of 
onset of the current head injury (if any), and whether it was 
at least as likely as not related to the appellant's periods 
of National Guard/Reserve active or inactive duty for 
training.  

The March 2005 examiner provided an addendum to the 
examination dated February 2007.  In the addendum he stated 
that he conducted the March 2005 examination and that he 
reviewed the entire claims file, including service medical 
records, of the appellant.  However, the examiner did not 
provide any of the requested opinions regarding the 
appellant's claimed residuals of a head injury.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
June 2006 Board remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the VA 
examiner who conducted the March 2005 
orthopedic examination of the appellant 
review the claims file and the examiner 
report.  After his review of the 
report, the examiner should comment on 
the etiology of any residuals of a head 
injury found to be present.  If that 
examiner is unavailable, the record 
should be provided to a similarly 
situated physician.  If it is 
determined that an additional 
examination is needed to address the 
matters set forth below, such 
examination should be conducted in 
accordance with applicable procedures.  
The examiner is requested to answer the 
following:
    
a.  Does the appellant have any 
currently diagnosed residuals of a head 
injury?

b.  If so, what is the approximate date 
of onset of any currently diagnosed 
head disorder?

c.  Is it at least as likely as not 
(i.e., at least a 50-50- probability) 
that any currently diagnosed head 
disorder is related to the appellant's 
periods of National Guard/Reserve 
active or inactive duty training or is 
such an etiology or relationship is 
less than likely (i.e., less than a 50-
50 probability)?

2.  Thereafter, the RO should readjudicate the 
appellant's claims for service connection for 
residuals of a head and back injury. If the 
benefits sought on appeal remain denied, the 
appellant and his representative should be provided 
with a supplemental statement of the case (SSOC.) 
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal since the May 2008 SSOC.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


